DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claim 1 and cancelled claim 5. Claims 1-4 are pending and considered in the present Office action.

Due to the cancellation of claim 5, the 103 rejection thereof is withdrawn.

Claim 5 was rejected under 103. Applicant incorporated the features of claim 5 into independent claim 1 and added new features therein, thereby changing the scope of claim 1 and dependent claims 2-4. Thus, the 102 rejections of claims 1-4 are withdrawn in view of this amendment. 

Upon further consideration of claims 1-4, a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant details the beneficial effects the specific content of anhydride and imide has on the claimed lithium nickel composite oxide, i.e., large capacity and suppression 

Applicant states all of the working examples of Kim and Odani are directed to lithium cobalt oxide; as such Applicant argues the prior art lacks a teaching for the lithium nickel oxide recitation, see e.g., page 8. 

Applicant further argues the prior art is silent to the aforementioned effects that could result from the combination of the claimed lithium nickel composite oxide and specific amounts of anhydride and imide, page 8. Thus, applicant appears to suggest there is a lack of motivation for combining the claimed positive electrode active material (specifically, lithium nickel composite oxide) with the claimed amounts of anhydride and imide. 

Applicant’s arguments are not persuasive for the following reasons. 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123, II.

The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In this case, the working samples of Kim (and Odani) are exemplified by lithium cobalt oxide (as pointed out by the applicant); however, their broader disclosures also consider a lithium nickel composite oxide as the positive electrode active material, as claimed. 
Kim teaches the positive electrode active material comprises lithium nickel composite oxide, wherein the content of the lithium nickel composite oxide in the active material is 80 % mass or more (i.e., 92% is exemplified, but varies based on the content of binder and conductive agent, see e.g., paras. [0049]-[0051], and [0069]), and the ratio of nickel to the total number of moles of metal elements excluding lithium of 80 mol% or more (see e.g., paras. [0045]-[0047]). Thus, Kim satisfies the limitations imposed on the positive electrode active material. 
Kim also teaches an electrolyte comprising both the claimed anhydride and imide. The claimed amount of anhydride is suggested by Kim; however, the amount of the imide is not disclosed, see e.g., rejection of claim 5 on page 6 of the last office action. 
0.8Co0.2O2, see e.g., para. [0099]-[0100], thereby satisfying positive electrode active material comprises lithium nickel composite oxide, wherein the content of the lithium nickel composite oxide in the active material is 80 % mass or more (i.e., 91% is exemplified, see e.g., paras. [0183]), and the ratio of nickel to the total number of moles of metal elements excluding lithium of 80 mol% or more. Odani teaches LiNi0.8Co0.2O2 is able to produce high voltage and excellent energy density, see e.g., para. [0100]. Hence, out of the positive electrode active materials considered by Kim and Odani the claimed lithium nickel complex oxide would be obvious to one of ordinary skill in the art because it produces high voltage and excellent energy density. 
Moreover, Odani teaches batteries including electrolytes comprising imide salts in the claimed amount for improved battery performance with respect to operating time of the current shut off valve, and discharge capacity retention at high and low temperature cycling, see e.g., pages 6-8 of the Office action. Thus, the prior art provides motivation for the claimed amount of imide salt, but for a different purpose or to solve a different problem than in the claimed invention. However, as noted above, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), MPEP 2144, IV.   
In view of the fact that both Kim and Odani consider lithium nickel composite oxides, and specifically Odani discloses the imide content, while also considering lithium nickel composite oxides, further supports Kim would look to the imide content of Odani 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0042267), as evidenced by Targray data sheet NPL and FEC properties sheet NPL, further in view of Odani et al. (US 2011/0183218), hereinafter Kim, Targray NPL, FEC NPL, and Odani (all references are of record).
Note: Targray NPL and FEC NPL are used to show Kim discloses the content of the fluorine-containing cyclic carbonate (e.g., fluoroethylene carbonate (FEC)) is within the claimed range. Specifically, the Targray NPL teaches the density of the solvent of Kim (an inherent property), while the FEC NPL teaches the density of FEC (also an inherent property). These densities are used to convert the content of FEC from a weight basis (as taught by Kim) to a volume basis, as claimed. 
Regarding Claims 1-3, Kim teaches a non-aqueous electrolyte secondary battery (see e.g., abstract) comprising: a positive electrode; a negative electrode (e.g., graphite); and a non-aqueous electrolyte (e.g., second embodiment), wherein the non-aqueous electrolyte contains: a non-aqueous solvent containing a fluorine-containing cyclic carbonate (e.g., fluoroethylene carbonate (FEC)); a cyclic carboxylic anhydride xNi1-yCoyO2-zXz, x is between 0.9 to 1.1, y is between 0 to 0.5, and z is 0 to 0.5), wherein the content of the positive electrode active material is 80 mass% or more, (i.e., 92% is exemplified, but varies based on the content of binder and conductive agent, see e.g., paras. [0049]-[0051], and [0069]), and the ratio of nickel to the total number of moles of metal elements excluding lithium of 80 mol% or more (see e.g., paras. [0045]-[0047]). Thus, Kim satisfies the limitations imposed on the positive electrode. Moreover, Odani teaches LiNi0.8Co0.2O2 is able to produce high voltage and excellent energy density, see e.g., para. [0100]. Hence, it would be obvious to one having ordinary skill in the art Kim would utilize lithium nickel complex oxides, as claimed, because they produces high voltage and excellent energy density.  
Further regarding claim 1, Kim discloses the diglycolic anhydride is present in the electrolyte from 0.1 mass% to 1.5 mass%, see e.g., 0.5 wt % in Example 2a and 1 wt % in Example 5a. 
Kim allows for the salt in the electrolyte to include one, or a mixture of at least two, selected from the group of LiPF6 and an imide, wherein the concentration of the salt is in a range from 0.6M to 2.0 M. Kim does not break down the amount of each salt 
Odani discloses an electrolyte comprising carbonates (i.e., EC, EMC, DMC, FEC, see e.g., paras. [0036]-[0052]), with various salts, or salt mixtures, see e.g., paras. [0067]-[0086], and tables (e.g., 1-3). A table is presented below to summarize the results used in this rejection.


Solvents (vol %)
Salts (M)
Performance
 
EC
DMC
EMC
FEC
LiFSI
LiPF6
LiTFSI
Op. Time (h)
DC RR (%) Low T
DC RR (%) High T
Ex. 2-9
20
75
 
5
0.05
1.05
 
827
81
87
Ex. 2-12
20
55
20
5
0.05
1.05
 
831
82
89
C. Ex. 2-3
20
75
 
5
 
1.1
 
476
52
66
C. Ex. 2-4
20
75
 
5
1.1
 
 
391
12
15
C. Ex. 1-3
20
75
 
5
 
1.1
 
476
52
66
C. Ex. 1-6
20
75
 
5
 
1.05
0.05
498
50
72


Example 2-9 and 2-12, including two salts (LiFSI (lithium bis(fluorosulfonyl)imide) and LiPF6), offer advantages in performance over Comparative Examples 2-3 and 2-4 which only include a single salt, i.e., LiPF6 or LiFSI, respectively. Specifically, the operating time of the current shut-off value (h) is much greater for Examples 2-9 and 2-12, 827 h and 831 h, respectively, than Comparative Example 2-3 and Comparative Example 2-4, 476 h and 391 h, respectively. Moreover, the discharge capacity retention rate (%) at both low and high temperature cycling for Examples 2-9 and 2-12, including both LiPF6 and LiFSI, is greater than Comparative Examples 2-3 and 2-4. Improvements in the operating time of the current shut off value and discharge capacity retention rate at high temperature cycling is observed not only with LiFSI, as described above, but also for lithium bis(trifluoromethanesulfonyl)imide (LiTFSI). That is, Comparative Example 1-6 6 and LiTFSI, and achieves higher operating times of the current shut off valve (i.e., 498 h) compared to Comparative Example 1-3 (476 h), which only has LiFP6 as the salt, and Comparative Example 2-4 (391 h), which only has LiFSI as the salt. The same can be said for the high temperature cycling discharge capacity retention rate. The high temperature cycling discharge capacity retention rate for Comparative Example 1-6 (i.e., 72%), which includes LiPF6 and LiTFSI, is greater than the Comparative Example 1-3 (66 %), which only has LiFP6 as the salt, and Comparative Example 2-4 (15 %), which only has LiFSI as the salt. 
It would be obvious to one having ordinary skill in the art to include two salts (i.e., LiPF6 and LiFSI, or LiPF6 and LiFSI) in the battery electrolyte of Kim to achieve improved battery performance with respect to the operating time of the current shut off valve, and discharge capacity retention at high and low temperature cycling. 
The salt mixture disclosed by Odani includes 1.05 M LiPF6 and 0.05 M LiFSI (or LiTFSI), see e.g., Example 2-12 (or Comparative Example 1-6). The density of the solvent (sol.) and the molecular weight of the salt (i.e., LiFSI (or LiTFSI)) can be used to calculate the wt % of the salt (i.e, LiFSI (or LiTFSI)) from the concentration of the salt (i.e., LiFSI (or LiTFSI)) disclosed by Odani. The examiner assumes the density of the solvent (sol.) is between 1.2 g/mL to 1.4 g/mL based on data in the Targray NPL and FEC NPL. Specifically, examiner assumes the density of carbonate based solvent including FEC is about 1.3 g/mL, which is between the density of FEC free carbonate based solvents (~1.2 g/mL, Targray NPL) and pure FEC solvent (~1.45 g/mL, FEC NPL). A concentration of 0.05 M LiFSI (or LiTFSI), as taught by Odani, can be 

                
                    
                        
                            0.05
                             
                            m
                            o
                            l
                             
                            L
                            i
                            F
                            S
                            I
                        
                        
                            1
                            L
                             
                            s
                            o
                            l
                            .
                        
                    
                    *
                     
                    
                        
                            1
                            L
                             
                            s
                            o
                            l
                            .
                        
                        
                            1000
                             
                            m
                            L
                             
                            s
                            o
                            l
                            .
                        
                    
                    *
                     
                    
                        
                            m
                            L
                             
                            s
                            o
                            l
                            .
                             
                        
                        
                            1.3
                             
                            g
                             
                            s
                            o
                            l
                            .
                        
                    
                    *
                    
                        
                            187.07
                             
                            g
                             
                            L
                            i
                            F
                            S
                            I
                        
                        
                            m
                            o
                            l
                             
                            L
                            i
                            F
                            S
                            I
                        
                    
                     
                    =
                    0.007195
                     
                    
                        
                            g
                             
                            L
                            i
                            F
                            S
                            I
                        
                        
                            g
                             
                            s
                            o
                            l
                            .
                        
                    
                
            
                
                    0.007195
                     
                    
                        
                            g
                             
                            L
                            i
                            F
                            S
                            I
                        
                        
                            g
                             
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    *
                    100
                    %
                     
                    =
                    0.7195
                     
                    o
                    r
                     
                    ~
                    0.7
                     
                    L
                    i
                    F
                    S
                    I
                     
                    w
                    t
                     
                    %
                
            

                
                    
                        
                            0.05
                             
                            m
                            o
                            l
                             
                            L
                            i
                            T
                            F
                            S
                            I
                        
                        
                            1
                            L
                             
                            s
                            o
                            l
                            .
                        
                    
                    *
                     
                    
                        
                            1
                            L
                             
                            s
                            o
                            l
                            .
                        
                        
                            1000
                             
                            m
                            L
                             
                            s
                            o
                            l
                            .
                        
                    
                    *
                     
                    
                        
                            m
                            L
                             
                            s
                            o
                            l
                            .
                        
                        
                            1.3
                             
                            g
                             
                            s
                            o
                            l
                            .
                        
                    
                    *
                    
                        
                            287.09
                             
                            g
                             
                            L
                            i
                            T
                            F
                            S
                            I
                        
                        
                            m
                            o
                            l
                             
                            L
                            i
                            T
                            F
                            S
                            I
                        
                    
                     
                    =
                    0.01104
                     
                    
                        
                            g
                             
                            L
                            i
                            T
                            F
                            S
                            I
                        
                        
                            g
                             
                            s
                            o
                            l
                            .
                        
                    
                
            
                
                    0.01104
                     
                    
                        
                            g
                             
                            L
                            i
                            T
                            F
                            S
                            I
                        
                        
                            g
                             
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    *
                    100
                    %
                     
                    =
                    1.104
                     
                    o
                    r
                     
                    ~
                    1.1
                     
                    L
                    i
                    T
                    F
                    S
                    I
                     
                    w
                    t
                     
                    %
                
            

The modification of Kim (as evidenced by Targray NPL and FEC NPL) with Odani teaches the claimed content of the imide salt is between 0.1 wt % to 1.5 wt % (e.g., ~0.7 wt % LiFSI, or ~1.1 wt % LiTFSI) as demonstrated by the above calculations. Any change in the density of the solvent (e.g., 1.4 g/mL instead of 1.3 g/mL) would still result in LiFSI (or LiTFSI) wt % values within the claimed range, or close to the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) The 
Regarding Claim 4, Kim teaches the content of the fluoroethylene carbonate (FEC) is 0.1 wt % to 10 wt % based on the weight of the organic solvent, see e.g., para. [0126]. The content of FEC on a volume basis can be can be calculated from the weight basis using the density of FEC and the density of the solvent. The solvent is a 1:1:1 ratio of EC:DMC:EMC (see e.g., para. [0101]), which has a density of about 1.22 g/mL; the density of FEC is 1.45 g/mL. See the Targray NPL and the FEC NPL. The sample calculation below utilizes the mass of FEC in example 2a (10 wt%).

                
                    
                        
                            10
                             
                            g
                             
                            F
                            E
                            C
                        
                        
                            100
                             
                            g
                             
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    *
                     
                    
                        
                            1.22
                             
                            g
                             
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                        
                            m
                            L
                             
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    *
                     
                    
                        
                            m
                            L
                             
                            F
                            E
                            C
                        
                        
                            1.45
                             
                            g
                             
                            F
                            E
                            C
                        
                    
                    *
                    100
                     
                    %
                     
                    =
                    8.4
                     
                    %
                     
                    v
                    o
                    l
                     
                    F
                    E
                    C
                     
                
             

As evident from the above calculation, Kim teaches the content of the FEC is between 5 vol % to 50 vol. %, see e.g., Examples 2a and 5a.
It should be noted that although the examples of Kim do not specifically exemplify an imide salt, Kim clearly names the claimed imide salt species (i.e., LiTFSI) in the disclosure, thereby anticipates the claim no matter how many other species are named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990), MPEP 2131.02 II. Further, a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962). In this case, Kim demonstrates LiPF6 as the salt in the electrolyte of the examples; however, the specification clearly names 14 other salt species, including the claimed imide salt, which can be used singly instead of LiPF6. The limited number of salt compounds ensures the reference sufficiently describes the claimed imide salt compound, and the claimed imide salt species can be “at once envisaged” within the electrolyte, thereby anticipating the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729